Citation Nr: 1756520	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Because the Veteran submitted new and material evidence in December 2011, within one year of the July 2011 rating decision, in the form of treatment records concerning the claimed condition and information indicating that he did not receive notice of the previously scheduled VA psychiatric examination, the Board finds that the July 2011 decision is not final, and therefore the appeal relates back to the original claim for service connection from which that decision arose.  See 38 C.F.R. § 3.156(b) (2017) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript is of record.

The Board remanded the claim considered herein in October 2015 and again in March 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2016, pursuant to the most recent remand, the Veteran was afforded a VA examination for mental disorders, in which the examiner found that the Veteran had a diagnosis of unspecified depressive disorder, with anxious distress.  The examiner opined that the disorder was less likely than not incurred in or caused by the Veteran's service.  However, the examiner's rationale for that conclusion is inadequate, as he employed speculative language, noting that the Veteran's symptoms in service "appeared to be largely situational."  He also determined that the etiology of the Veteran's current symptoms "cannot be clearly identified." 

Given the inadequacy of the 2016 opinion, along with more recent August 2017 private treatment records showing diagnoses of generalized anxiety disorder, major depression, posttraumatic stress disorder (PTSD), and agoraphobia, an addendum opinion is needed from a new examiner on remand.  Any outstanding VA and private treatment records should also be secured, to include records of August 20, 2017, September 20, 2017 and October 2, 2017 appointments at the Anniston/Oxford VA Community Based Outpatient Clinic (CBOC).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include records of August 20, 2017, September 20, 2017 and October 2, 2017 appointments at the Anniston/Oxford VA CBOC.  

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then obtain an addendum opinion from an examiner other than the 2015 and 2016 VA examiners to determine the nature and etiology of his psychiatric disorder.  No additional examination is needed, unless the examiner determines otherwise.  The entire claims file should be made available to the examiner.  Following a review of the claims file, the examiner is asked to address the following:

(a)  A diagnosis of PTSD should be explicitly ruled in or excluded, and if diagnosed, the stressor(s) upon which that diagnosis is based should be identified.  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must reconcile this finding with the PTSD diagnosis in the Veteran's private treatment records dated in September 2017.

(b)  Identify all other psychiatric disorders diagnosed since July 2010, to include generalized anxiety disorder,  major depression, and unspecified depressive disorder, and agoraphobia.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the recent private treatment records.

(c)  For each disability so diagnosed, please opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to service, to include as a result of documented treatment for nervousness in July 1968, December 1968, January and February 1969.

The examiner is advised that the Veteran is competent to report symptoms and that his reports (lay observations) and other lay evidence of record must be considered in formulating the requested opinions.  If the Veteran's reported history is discounted, the examiner must provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion should be furnished.
4. Then after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




